Citation Nr: 1001601	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased initial evaluation for a 
cervical spine disability, status post surgical fusion at 
C6-C7, currently evaluated as 20 percent prior to May 29, 
2001 and 40 percent for the periods May 30, 2001 to 
November 1, 2001, and August 1, 2003, forward.

2.	Entitlement to an extension beyond July 31, 2003, of a 
temporary total evaluation based on convalescence 
following cervical spine surgeries in 2001 and 2003.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1979 to 
June 1983 and from February 1985 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In February 2006, the Board issued a decision which denied 
the Veteran's claims for an increased evaluation for a 
cervical spine disorder and an extension of a total 
disability evaluation based on convalescence.  Thereafter, 
the Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Court vacated the Board's February 2006 decision, 
and remanded the Veteran's claims for additional review and 
consideration by the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the Veteran's claim was remanded by the Court 
for further consideration by the Board.  After reviewing the 
July 2008 memorandum decision, as well as reviewing the 
Veteran's claims folder, the Board finds there is a further 
duty to assist the Veteran with his claim herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Specifically, Board observes the Veteran was last provided a 
VA examination to determine the current severity of his 
cervical spine disorder in October 2004.  Given the passage 
of time since his most recent examination and the allegations 
set forth in the Veteran's appeal, the Board finds that a new 
compensation and pension examination would assist the Board 
in clarifying the extent of the Veteran's cervical spine 
disability and would be instructive with regard to the 
appropriate disposition of the issues under appellate review.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Thus, this matter must be remanded for a compensation and 
pension examination to ascertain the current severity of the 
Veteran's cervical spine disability.  In conjunction with 
this examination, the Veteran should also receive a medical 
opinion stating whether or not he is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disability.  See 38 C.F.R. § 4.16(b) 
(2009).  The Board also notes that "substantially gainful 
employment" is that employment which is ordinarily followed 
by the non-disabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991).  As further provided by 38 C.F.R. § 4.16(a), 
marginal employment shall not be considered substantially 
gainful employment.

As a final note, the Board observes the July 2008 Court 
decision found that the record reasonably raises the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  See Robinson v. Mansfield, 21 Vet. App. 545 
(2008); see also Brannon v. West, 12 Vet. App. 32 (1998).  
However, on preliminary review of the record on appeal, the 
Board observes the Veteran has not received proper VCAA 
notice concerning the specific issue of entitlement to TDIU.  
Further, the Board notes this issue has not been adjudicated 
by the RO in the first instance.  Accordingly, the Board 
concludes that this issue must be remanded for compliance 
with the required notice and duty to assist provisions and 
adjudication by the RO because it would be potentially 
prejudicial to the Veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.




Accordingly, the case is REMANDED for the following action:

1.	Issue a VCAA notice letter to the 
Veteran, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
specific to the claim for entitlement 
to TDIU.  The letter must: (i) advise 
him of the type of evidence needed to 
substantiate this claim; (ii) apprise 
him of the evidence he must submit; and 
(iii) apprise him of the evidence VA 
will obtain.  See also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
cervical spine disorder.  The claims 
folder must be made available to the 
examiner for review, and the record 
should indicate that such a review was 
accomplished.  All indicated tests 
should be performed and the findings 
reported in detail.  Following a review 
of the record and an examination of the 
Veteran, the examiner should provide a 
response to all of the following: 

a.	The examiner should provide 
specific findings as to the range 
of motion of the cervical spine.  
Any pain during range of motion 
testing should be noted, and the 
examiner should accurately measure 
and report where any recorded pain 
begins and ends when measuring 
range of motion.  The examiner 
should also note whether there is 
any objective evidence of 
weakness, excess fatigability, 
and/or incoordination associated 
with the Veteran's cervical spine 
disability.  If observed, the 
examiner should specifically 
comment on whether the Veteran's 
range of motion is affected, and 
if possible, provide the 
additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, 
including evidence of ankylosis.

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's cervical spine disorder, 
including any associated 
neurological impairment.

c.	The examiner should offer an 
opinion as to the functional 
effect the Veteran's cervical 
spine disorder has on the 
Veteran's employability.  Any 
opinion should be accompanied by 
an explanation regarding how the 
Veteran's service-connected 
cervical spine disorder causes 
marked interference with 
employment or an inability to 
follow a substantially gainful 
employment.

3.	Following the above, adjudicate the 
issue of entitlement to a total 
disability evaluation based upon 
individual unemployability (TDIU) due 
to service-connected disabilities.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should 
be advised that in order to complete an 
appeal of this issue he must file a 
timely notice of disagreement and, 
following the issuance of a statement 
of the case, a timely substantive 
appeal.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence, 
including a consideration as to whether 
the Veteran's claim should be referred 
to the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


